

116 S1870 IS: Miracle Mountain Designation Act
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1870IN THE SENATE OF THE UNITED STATESJune 13, 2019Mr. Lee (for himself and Mr. Romney) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate a mountain in the State of Utah as Miracle Mountain.
	
 1.Short titleThis Act may be cited as the Miracle Mountain Designation Act. 2.FindingsCongress finds that—
 (1)on September 13, 2018, the Bald Mountain Fire burned nearly 20,000 acres of land in the State of Utah;
 (2)Elk Ridge City, which is located in Utah County, Utah, was nearly the victim of the Bald Mountain Fire, until the fire suddenly halted progression and, instead of burning into Elk Ridge City, stayed behind the mountain and spared the city;
 (3)in acknowledgment of this event, the mountain holds special significance to the residents of Elk Ridge City, Utah, and surrounding communities; and
 (4)the presently unnamed peak has been referred to as Miracle Mountain by many residents since the fire that nearly spread to Elk Ridge City, Utah. 3.Miracle Mountain (a)DesignationThe mountain in the State of Utah, located at 39° 59′ 02N, 111° 40′ 12W, shall be known and designated as Miracle Mountain.
 (b)ReferencesAny reference in a law, map, regulation, document, record, or other paper of the United States to the mountain described in subsection (a) shall be considered to be a reference to Miracle Mountain.